Name: Council Directive 82/177/EEC of 22 March 1982 on the statistical surveys to be carried out by Member States on sheep and goat stocks
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-03-27

 Avis juridique important|31982L0177Council Directive 82/177/EEC of 22 March 1982 on the statistical surveys to be carried out by Member States on sheep and goat stocks Official Journal L 081 , 27/03/1982 P. 0035 - 0038 Spanish special edition: Chapter 03 Volume 24 P. 0252 Portuguese special edition Chapter 03 Volume 24 P. 0252 *****COUNCIL DIRECTIVE of 22 March 1982 on the statistical surveys to be carried out by Member States on sheep and goat stocks (82/177/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (1), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Whereas in order to fulfil the task assigned to it under the Treaty and by Regulation (EEC) No 1837/80, the Commission requires precise information on trends in sheep and goat stocks and the production of sheepmeat and goatmeat in the Member States and must also have a short-term forecast, established on the basis of this trend, of the gross indigenous production of sheepmeat and goatmeat for the market; Whereas surveys on sheep and goat stocks at present carried out in the Member States do not enable precise and standard short-term observations to be made of the market; whereas monthly statistics on animals slaughtered are not sufficient for this purpose and short-term forecasts on the gross indigenous production of sheep and goats are not made systematically in all Member States; Whereas surveys should be carried out in all Member States on sheep and goat stocks, on the basis of standard categories and with a comparable degree of precision; whereas monthly statistics on animals slaughtered should be supplemented and standardized and forecasts covering indentical periods in each Member State should be made on the production of sheep and goats; Whereas, in the case of sample surveys, sampling criteria should be kept up to date and fixed margins of error should be observed in order to ensure that there is a comparable degree of precision; whereas observational errors should be reduced as much as possible and an assessment should be made of their size; Whereas, to keep trends in the regional distribution of herds under review, the regional distribution should be recorded annually; Whereas both the statistics on animals slaughtered and forecasts of production of sheep and goats should be broken down by category in order to enable the market to be observed with a distinction being made on the basis of the types of meat; Whereas, since the results of the surveys, forecasts and statistics on animals slaughtered are intended to serve as a basis for decisions adopted within the framework of the common organization of the market in sheepmeat and goatmeat, they must be communicated to the Commission as soon as possible observing certain deadlines; Whereas the procedure to be followed by the Standing Committee for Agricultural Statistics (hereinafter called 'the Committee') set up by Council Decision 72/279/EEC (3) should be laid down, so as to ensure that when this Directive is applied cooperation between the Member States and the Commission will be as effective as possible; Whereas, since the statistics proposed here constitute only a minimum programme, the Commission should submit a report every three years so that the extent to which the measures proposed have enabled the objectives of this Directive to be attained may be examined, and whereas it should, if necessary, propose that the methods used be harmonized or improved; Whereas the Community's financial contribution towards the expenditure incurred by the Member States in carrying out the surveys provided for under this Directive must be defined, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall carry out each year a statistical survey of sheep flocks. 2. Member States shall carry out a statistical survey of goat flocks, either as a separate survey or as a single survey of both sheep and goat flocks, (a) every two years where the national goat flock is 100 000 head or more; (b) at least once every five years where the national goat flock is less than 100 000 head. 3. The first of the surveys referred to in paragraph 1 shall take place in 1982, the first of those referred to in paragraph 2 (a) shall take place in 1983 and the first of those referred to in paragraph 2 (b) shall take place not later than 1985. Article 2 1. For the purposes of this Directive, 'sheep' means animals falling within subheading 01.04 A I and 01.04 B I of the Common Customs Tariff, and 'goats' means animals falling within subheading 01.04 A II and 01.04 B II thereof. 2. The surveys referred to in Article 1 shall cover all sheep and goats on agricultural or industrial holdings whose utilized agricultural area is one hectare or more, or which have at least three sheep for the purposes of Article 1 (1) or three goats for the purposes of Article 1 (2). 3. Member States unable to observe in their surveys the minimum thresholds referred to in paragraph 2 may however use those surveys provided that they make an estimate of the part not covered by the surveys on the basis of other information and that they add it to the results. In such event they shall inform the Commission of the way in which they have arrived at the estimate. 4. Member States whose surveys also relate to holdings other than those referred to in paragraph 2 shall include the latter in the results mentioned in Article 3. Article 3 1. The surveys provided for in Article 1 shall be conducted in such a manner as to provide a breakdown, for one day in December of each year, of sheep and goat stocks into at least the following categories: A. sheep, total A.1. of which: ewe lambs put to the ram and ewes; B. goats, total B.1. of which: nanny-goats and goatlings which have been mated or have already kidded. 2. The Member States referred to in Article 1 (2) shall make an estimate of the total numbers referred to in point B of paragraph 1 for each of the years not covered by a survey. 3. The categories shall be defined by the Commission after it has consulted the Committee. Article 4 1. The surveys provided for in Article 1 shall be carried out in the form of exhaustive surveys or by random sampling. 2. In the case of each of the Member States sampling errors must neither exceed 2 % of the total number of sheep or of the total number of goats nor 3 % of the total number in the subdivisions provided for in Article 3 (1), these percentages representing a confidence interval of 68 %. 3. As regards the basis on which the sampling is to be carried out, the Member States shall take whatever measures they deem appropriate to maintain the quality of the survey results. Article 5 1. Member States shall notify the Commission of the provisional results of the surveys, without regional breakdown, not later than 1 March following the reference month for the data referred to in Article 3 (1). 2. Member States shall notify the final results not later than 1 April following the reference month together with the total number of sheep and the total number of goats, broken down according to the following territorial subdivisions: Germany: Regierungsbezirke France: - sheep Midi-PyrÃ ©nÃ ©es, Poitou-Charentes, Limousin, Aquitaine, Provence-Alpes-CÃ ´te d'Azur, Auvergne, other regions - goats RhÃ ´ne-Alpes, Poitou-Charentes, Centre-Pays de Loire, Bourgogne, Midi-PyrÃ ©nÃ ©es, other regions Italy: - sheep regioni - goats Piemonte, Lombardia, Toscana, Lazio, Campania, Puglia, Basilicata, Calabria, Sicilia, Sardegna, other regions Netherlands: provincies Belgium: provinces/provincies Luxembourg: - Denmark: Danmark, Groenland Ireland: - United Kingdom: standard regions Greece: the nine regions of the Regional Development Service. 3. By way of derogation from paragraph 2: (a) for technical reasons, Germany shall however be authorized to notify the data referred to in paragraph 2 only every two years as from 1982; as regards other years, it shall notify the data for each of the Bundeslaender; (b) the Netherlands shall notify sheep and goat numbers by 'provincie' on the basis of the agricultural census conducted in May; (c) the Member States referred to in Article 1 (2) (b) shall be exempt from notifying the regional breakdown of their goat numbers. Article 6 1. Member States shall, on the basis of the results of the surveys and of other available data, forecast gross domestic production of sheep for the two six-month periods commencing on 1 January and 1 July respectively and that of goats for the 12-month period commencing on 1 January. 2. The gross domestic production shall include all slaughterings of animals of domestic and foreign origin, plus the foreign trade balance of live animals. 3. Member States shall inform the Commission of the forecasts at the same time as the results of the surveys. Article 7 1. Member States shall draw up monthly statistics relating to the number and carcase weight of animals slaughtered on their territory. If necessary they shall supply additional information every four months, broken down by month, on the slaughtered animals not included in the statistics referred to in the first paragraph, so that these statistics include all the animals slaughtered on their territory. 2. The statistics provided for in paragraph 1 shall be drawn up for the following categories: A. sheep, total A.1. of which: lambs; B. goats, total. 3. The Commission shall define the carcase weight referred to in paragraph 1 and the categories referred to in paragraph 2 in accordance with the procedure laid down in Article 9. 4. Member States shall inform the Commission of the statistics referred to in paragraph 1 not later than eight weeks after the reference month. Article 8 External trade statistics shall be adjusted to the categories referred to in Articles 3, 6 and 7, after joint consultation of the Committee and the NIMEXE Committee, in accordance with the procedure laid down in Article 5 of Regulation (EEC) No 1445/72 (1). Article 9 1. Where the procedure laid down in this Article is invoked, the matter shall be referred to the Committee by its chairman, either on his own initiative or at the request of a representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall give its opinion on the draft within a time limit to be set by the chairman in accordance with the urgency of the matter. It shall act by a majority of 45 votes, the votes of Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the proposed measures if they conform to the Committee's opinion. (b) If the proposed measures are not in accordance with the Committee's opinion, or in the absence of such opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall act by qualified majority. (c) If, after three months have expired since the matter was brought before the Council, the latter has not taken a decision, the proposed measures shall be adopted by the Commission. Article 10 The Commission shall submit to the European Parliament and to the Council every three years, and for the first time in 1985, a report on the experience gained from the surveys and the forecasts provided for in this Directive. The Commission shall, if necessary, submit proposals to the Council, especially with a view to further harmonizing or improving methods. The Council shall act on these proposals in accordance with the voting procedure laid down in Article 43 (2) of the Treaty. Article 11 A contribution to the expenditure necessary for carrying out the surveys provided for in this Directive during the years 1982, 1983 and 1984 shall be made in the form of a lump sum to be fixed in the budget of the European Communities. Article 12 This Directive is addressed to the Member States. Done at Brussels, 22 March 1982. For the Council The President L. TINDEMANS (1) OJ No L 183, 16. 7. 1980, p. 1. (2) OJ No C 287, 9. 11. 1981, p. 132. (3) OJ No L 179, 7. 8. 1972, p. 1. (1) OJ No L 161, 17. 7. 1972, p. 1.